Schroeder, C.J.,
dissenting: L respectfully dissent from Syllabus ¶¶ 2, 4 and the corresponding portions of the opinion. Despite the legislature’s detailed specific designation of matters subject to negotiation the couit by construction engrafts others not enumerated by the legislature. The court says “Reduction in Staff’ is included in “Termination — Nonrenewal — Reemployment.” It also says “Student Teacher Program” is included under “Amounts of Work.” Under the court’s construction anything conceivable the teachers’ organization wants to negotiate can be construed as negotiable under the statute. A reasonable reading of the statute with the detailed enumeration of negotiable items authorized by the legislature indicates to me the court is legislating.